Luke, J.
1. This case, upon the question of service and jurisdiction, is substantially controlled by the decision in Supreme Circle of Benevolence v. Smith, ante, 678 (94 S. E. 1034); and the assignments of error not so controlled are without merit.
*679Decided January 29, 1918.
Action upon life insurance policy; from Bibb superior court— Judge Mathews. February 2, 1917.
Q. P. Gpree, for plaintiff in error. G. S. Garrett, contra.
2. The evidence authorized the verdict,-and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenhins, J., eoneur.